Citation Nr: 1631392	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a back disability, to include lumbar spine degenerative disc disease and degenerative joint disease. 

3.  Entitlement to service connection for a left knee disability, to include residuals of left knee surgery. 

4.  Entitlement to service connection for a right ear hearing loss disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

R.R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 1989 and from March 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

In June 2014 and April 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a back disability and right ear hearing loss are addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A low back disability was not manifested during active service, arthritis of the spine did not manifest within a year of separation, and there is no causal relationship between a current back disability and events during active service.

2.  Right ear hearing loss is due to military noise exposure.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred during active service.  38°U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Right ear hearing loss was incurred during active service.  38°U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims of entitlement to service connection for a back disability and an acquired psychiatric disorder. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a May 2008 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In May 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations and the AOJ obtained medical opinions in January 2010, July 2014, December 2015, and January 2016.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
In June 2014 and April 2015, the Board remanded the Veteran's claims to obtain VA treatment records, Workers Compensation records, and to obtain VA examinations to determine the nature and etiology of the claimed back and psychiatric disabilities.  In October 2015, the AOJ made a formal finding that the VA treatments dated from January 1997 to May 2001 were unavailable.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  Service Connection

To establish direct service connection, the record must contain competent evidence of (1) a current disorder; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. §°3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  




III.  Back Disability 

In a May 2012 statement, the Veteran wrote that his back disability was caused by the heavy manual labor he performed as a vehicle mechanic in service.

The Veteran's STRs document treatment for acute low back strain with pain in January and February 1989.  These records indicate that the strain occurred after lifting.  The Veteran testified that he has experienced low back pain since service.

In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back disability.  The VA examiner indicated that the Veteran sustained a low back in 1989 that resolved.  The Veteran stated that his back pain was due to work on heavy equipment while he was in service.  He stated that he continued to have back pain at separation.  At the time of the examination, the Veteran experienced daily pain, numbness in his buttocks, and was only able to sit for 20 minutes.  The VA examiner opined that it was less likely than not the Veteran's current lumbar low back condition was caused by or related to military service.  He elaborated that the Veteran's history was vague and the STRs denied any evidence of a chronic low back condition.

In July 2014, the Veteran underwent a VA examination to determine the nature and etiology of his claimed back disability.  The Veteran was diagnosed with degenerative arthritis of the spine.  The VA examiner reported that the Veteran strained his back in-service in 1989.  The Veteran stated that he had recurrent episodes of low back pain and stiffness since 1989.  The VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury.  He elaborated that the Veteran's low strain was acute and that there were no other reports found in the STRs.  The strain resolved spontaneously within 2 weeks, which did not establish a pattern of a chronic back disorder (either persistent or recurrent).  The VA examiner added that the initial strain in 1989 was not the kind of back injury that is known to cause/or aggravate a lasting/progressive lumbar spine disease.  The Veteran's current lumbar spine disability is a very common finding in the general population, and can be present on the basis of age alone.

There are no positive nexus opinions of record.

The Board has considered the Veteran's statements regarding his lower back disability, including his assertions regarding continuity of symptomatology since service.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Board finds the Veteran to be competent and credible.  However, the Board does not find his statements to be probative as the VA examiner's opinion, which was based on an extensive review of the record, a thorough examination, and the VA examiner's medical expertise.

Lastly, the Veteran may not be granted service connection for his back disability on a presumptive basis as he did not have a current diagnosis of arthritis in-service or within one year of service.  Additionally, the VA examiners considered the Veteran's assertions regarding a continuity of symptomatology and determined that the Veteran's back symptoms were related to acute strains and not arthritis.  Overall, for similar reasons as above, the Board places greater probative weight on the findings of the VA examiner that the Veteran's description of continuity of symptomatology since service does not describe the onset of arthritis in service.  38°U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  With respect to any other disability of the back other than arthritis, the lay statements alone are insufficient to establish a nexus between service and current disability.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Hearing loss

The Veteran seeks to establish his entitlement to service connection for right ear hearing loss.  Notably, service connection has been awarded for left ear hearing loss as being caused by military noise exposure.

The Veteran was afforded a VA examination to determine the nature and extent of his claimed right hearing loss disability in January 2010.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
40

Speech audiometry (CNC) revealed speech recognition ability of 100 percent in the right ear.  The VA examiner diagnosed right ear sensorineural hearing loss.

Notably, there was no indication that the audiometric tests were deemed invalid.  Thus, a right ear hearing loss for VA purposes was established based on a 40 decibel threshold at 4000 hertz.

The Veteran was afforded a VA examination to determine the nature and extent of his claimed right hearing loss disability in July 2014.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25

Speech audiometry (CNC) revealed speech recognition ability of 100 percent in the right ear.  The right ear was evaluated as normal.  

There was no indication that the audiometric tests were deemed invalid.  Thus, a right ear hearing loss for VA purposes was not shown.

Here, the record reflects two separate audiometric tests which were both deemed valid.  Resolving any doubt in favor of the Veteran, and taking into account the current disability standard set forth in McLain, the Board finds that right ear hearing loss per VA standards has been met.  As left ear hearing loss has been deemed to have been induced by military noise exposure, the Board further resolves any reasonable doubt in favor of the Veteran by finding that right ear hearing loss was incurred in service.  The claim of entitlement to service connection for right ear hearing loss, therefore, is granted.


ORDER

Service connection for a back disability, to include lumbar spine degenerative disc disease and degenerative joint disease, is denied. 

Service connection for right ear hearing loss is granted.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the acquired psychiatric disability, the VA examiner was "requested to discuss whether the diagnoses of generalized anxiety disorder, panic disorder, and bipolar II disorder were supported by the evidentiary record when diagnosed.  If such disorders have resolved, the examiner must presume a current diagnosis even if currently asymptomatic."  This was not accomplished by the VA examiner in December 2015 with addendum opinion in January 2016.  The Board, therefore, must remand this examination as failing to comply with the Board's prior remand instructions.  

July 2011 VA treatment records reflect a diagnosis of osteoarthritis of the left knee. In a May 2012 statement, the Veteran asserted that his left knee disability was caused by kneeling on concrete and working as a vehicle maintenance mechanic.  As there is evidence of arthritis (degenerative joint disease), service connection on the theory of continuity of symptomatology is for consideration.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his left knee disability.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received have been associated with the claims file, forward the claims file to an examiner other than the VA examiner in December 2015 for an addendum opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the reviewing examiner must reconcile the July 2014 findings that the Veteran's only psychiatric diagnosis was depressive disorder, not otherwise specified, with the evidence of record, which includes diagnoses of generalized anxiety disorder, panic disorder, and bipolar II disorder. 

The examiner is requested to discuss whether the diagnoses of generalized anxiety disorder, panic disorder, and bipolar II disorder were supported by the evidentiary record when diagnosed.  If such disorders have resolved, the examiner must presume a current diagnosis even if currently asymptomatic. 

If the examiner determines the Veteran has an acquired psychiatric disorder other than depressive disorder at any time from April 2008 (date of claim) to the present time, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder(s) had its onset during service or is otherwise medically related to service. 

In rendering the requested opinion, the examiner is requested to specifically discuss the assessments and opinion of Dr. Boiangiu who relates the Veteran's current psychiatric disorders as being related to in service events.  In particular, the examiner should provide a specific rationale as to why or why not the stressors experienced by the Veteran during Desert Storm are not causal factors in any current diagnosis. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left knee disability was incurred during active service, including whether degenerative changes are causally related to the Veteran's accepted history of performing manual labor as a mechanic in service.  In so doing, the examiner is also requested to consider a January 2001 opinion of Dr. Stojic that there was no evidence of a non-industrial or pre-existing knee disability prior to a work-related injury in December 1996.  See Worker Compensation records received in August 2014.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


